NO. 12-09-00270-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

ADRIAN MCCUIN,                                             §    APPEAL FROM THE 7TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to burglary of a habitation and was sentenced to ten years of
imprisonment. We have received the trial court's certification showing that this is a plea bargain case
and Appellant has no right to appeal. See TEX . R. APP . P. 25.2(d). The certification is signed by
Appellant and his counsel. Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered September 2, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)